        Case 2:16-md-02724-CMR Document 854 Filed 02/14/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                               MDL 2724
PRICING ANTITRUST LITIGATION                                 16-MD-2724

                                                             HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                         PRETRIAL ORDER NO. 74
            (APPOINTMENT OF SPECIAL DISCOVERY MASTER FOR ESI)
       AND NOW, this 14th day of February 2019, pursuant to Federal Rule of Civil Procedure

53(a)(1)(C) and as jointly proposed by the parties, the Court hereby appoints Daniel L. Regard as

Special Discovery Master for ESI for the In re Generic Pharmaceuticals Pricing Antitrust

Litigation Multidistrict Litigation (MDL) pursuant to the provisions of Pretrial Order Nos. 49,

52, 54, and 68, and as the Court may otherwise direct.

       Mr. Regard shall be compensated for his services at a rate of $650 per hour and for all

costs related to his duties as a Master from the parties’ assets, subject to Court approval. The

rates are subject to periodic adjustment with the approval of the Court.

       The Court has considered the Affidavit of Daniel L. Regard supplied pursuant to Federal

Rule of Civil Procedure 53(b)(3), a copy of which is attached, and is confident that Mr. Regard

possesses the requisite skills, experience and knowledge and other attributes necessary to serve

in the capacity as Special Discovery Master for ESI in this MDL.

       It is so ORDERED.

                                                             BY THE COURT:
                                                             /s/ Cynthia M. Rufe
                                                             ____________________
                                                             CYNTHIA M. RUFE, J.
Case 2:16-md-02724-CMR Document 854 Filed 02/14/19 Page 2 of 3
Case 2:16-md-02724-CMR Document 854 Filed 02/14/19 Page 3 of 3
